Citation Nr: 0001990	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  99-19 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for anxiety state 
psychoneurosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from December 1942 to June 
1943.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision, in which the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined to reopen the previously 
denied claim for service connection for anxiety state 
psychoneurosis.


FINDINGS OF FACT

1.  In a decision issued in December 1950, the RO denied the 
appellant's claim for service connection for anxiety state 
psychoneurosis on the basis that his psychiatric disorder had 
pre- existed service and was not aggravated therein.  The 
appellant failed to appeal the claim within one year of 
notice of the denial.

2.  Additional evidence since the RO's December 1950 final 
decision which denied service connection for anxiety state 
psychoneurosis is not material.


CONCLUSIONS OF LAW

1.  The RO's December 1950 rating decision wherein service 
connection for anxiety state psychoneurosis was denied is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (1999).

2.  The evidence received subsequent to the RO's December 
1950 rating decision wherein service connection for anxiety 
state psychoneurosis was denied is insufficient to reopen the 
claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the newly submitted lay and 
medical evidence is so significant as to warrant reopening of 
his previously denied claim for service connection for 
anxiety state psychoneurosis.  He further claims that such 
evidence makes his claim for service connection plausible 
and, thus, warrants evaluation of the merits of his claim 
with consideration given to review of all the evidence of 
record.  His original claim for service connection was denied 
by the RO in a December 1950 rating decision.  He was 
notified of this decision and his appellate rights by means 
of an RO letter dated that same month, but he failed to 
appeal within one- year appeal period.  38 C.F.R. § 20.302 
(a) (1999) (a Notice of Disagreement (NOD) must be filed with 
the agency of original jurisdiction within one year from the 
date that the agency mailed notice of the adverse decision).  
An unappealed determination of the agency of original 
jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (1999).

As to the reopening of claims, the Board must make an 
independent review of the RO's determination.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this case, the RO's 
December 1950 rating decision denying service connection for 
anxiety state psychoneurosis became final.  Accordingly, the 
Board will apply the new and material standard with respect 
to the adjudication of this claim.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence relied 
upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 
Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters, 10 Vet.App. at 206.  For 
purposes of a well groundedness analysis, the credibility of 
the evidence is presumed.  Robinette v. Brown, 8 Vet.App. 69, 
75-76 (1995).  A well grounded claim for service connection 
requires evidence of 1) a current disability as provided by a 
medical diagnosis; 2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and 3) a 
nexus, or link, between the in- service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Under VA law and regulations, a veteran with wartime service 
or service rendered on or after January 1, 1947 will be 
considered to have been in sound condition when examined, 
accepted and enrolled in service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 C.F.R. § 3.304(b) (1999).  Determination of the existence 
of a pre- existing condition must be supported by 
contemporaneous evidence, or recorded history in the record, 
which provides a sufficient factual predicate to support a 
medical opinion.  See Miller v. West, 11 Vet.App. 345, 348 
(1999).

Where a pre- service disability increases in severity during 
active service, a presumption arises that the disability has 
been aggravated during service.  38 C.F.R. § 3.306(a) (1999).  
Clear and unmistakable evidence is required to rebut this 
presumption.  38 C.F.R. § 3.306(b) (1999).  However, where a 
disability merely undergoes a temporary worsening of symptoms 
and not a permanent increase in the actual disability, the 
aggravation may not be conceded.  Id., see also Hunt v. 
Derwinski, 1 Vet.App. 292, 297 (1991) (temporary or 
intermittent flare- ups during service of a pre- existing 
disease or disability is not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.")

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, 10 Vet.App. at 206; see also 
Epps v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In the 
December 1950 rating decision, the RO denied the appellant's 
claim on the basis that his "psychoneurosis diagnosed in 
service existed prior to service and was not aggravated by 
service."  Therefore, the issue currently before the Board 
is whether the additional evidence submitted by the appellant 
since the RO's decision in 1950 is both new and material in 
that tends to establish that anxiety state psychoneurosis was 
incurred or aggravated during active service.

At the time of the December 1950 denial, the RO reviewed the 
appellant's induction examination, dated in December 1942, 
which indicated a "normal" mental evaluation.  Service 
medical records showed that he was a "habitual dispensary 
visitor" due to a variety of complaints, including pain in 
the stomach, chest and testes, which began prior to service 
in 1941.  He also reported a nervous heart which began in 
1943 following the death of his aunt.  He underwent three 
hospitalizations but no underlying pathology was found for 
his somatic complaints.  

In May 1943, a Board of Medical Officers issued a Certificate 
of Disability for Discharge based upon a diagnosis of anxiety 
type neurosis of unknown etiology.  The certificate noted 
that the appellant had exhibited a neurotic mental disorder 
manifested by lower abdominal pains and sharp pains around 
the heart which had existed since 1941, and that the 
"evidence and patient's history show that this disability is 
of long duration and existed prior to induction into the 
army."  In pertinent part, the Board of Medical Officers 
found that the anxiety neurosis was neither incurred nor 
aggravated by service.

Also considered by the RO in 1950 were lay affidavits from 
the appellant's friends attesting to the fact that the 
appellant appeared to be in good health prior his entrance 
into service and bad health following service.  Other lay 
statements from the appellant's family members, neighbors and 
acquaintances, contained in an October 1950 VA Social Service 
Survey, denied observations of the manifestations of a 
psychiatric disorder prior to or following service. 

In connection with the current appeal, the appellant argued 
that he was mentally healthy up until the time of his aunt's 
death which occurred during service.  It was at this time 
that he became nervous and depressed and was treated for his 
anxiety type psychoneurosis.  In the alternative, he argued 
that his psychiatric disorder, if it had pre- existed 
service, was aggravated during service.

Medical evidence submitted since the RO's 1950 decision 
includes private treatment records from the Singing River 
Hospital System showing treatment for various disorders, to 
include asbestosis, hiatal hernia, reflux esophagitis and 
disability of the lumbar and dorsal and cervical spines, 
beginning in the 1980's.  These records do not show treatment 
for a psychiatric disorder.  There are also VA clinical 
records, beginning in 1998, which show treatment, in 
pertinent part, for dementia manifested by disorientation, 
disturbed sleep, anxiety and nervousness.

Upon review of the claims folder, the Board finds that the 
medical records from the Singer River Hospital System are not 
"material" as they do not show any treatment relating to 
the appellant's psychiatric disorder.  The VA clinical 
records pertain to treatment for dementia many years 
following service, but do not directly and substantially bear 
on the issue as to whether the appellant's anxiety state 
psychoneurosis was incurred or aggravated during active 
service.  Accordingly, the VA clinical records are also not 
"material" to the issue at hand.

The appellant's lay statements claiming that he first 
manifested his anxiety type psychoneurosis following his 
aunt's death or, alternatively, that his psychoneurosis was 
aggravated during service are new in the sense that he had 
not previously raised these specific arguments.  Certainly, 
he is deemed competent to describe his symptoms prior to, 
during, and subsequent to his period of active service.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, he is 
not deemed competent to speak to matters involving questions 
of medical diagnosis or etiology.  Grottveitt, 5 Vet.App. at 
93.  Accordingly, his lay statements are not "material" 
pertaining to the issue of the incurrence or increase in 
severity of his psychiatric disorder during service.  See 
Moray v. Brown, 5 Vet.App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108).

In summation, the Board concludes that the appellant has 
failed to submit "material" evidence in support of 
reopening his claim for service connection for anxiety type 
psychoneurosis.  Therefore, the claim is not reopened and 
must be denied.  Smith, 12 Vet.App. 312 (1999).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim where 
that claim is not well grounded and has previously been 
denied, VA may be obligated under 38 U.S.C.A. § 5107(a) to 
assist an appellant where he specifically requests certain 
assistance in acquiring medical evidence which might 
substantiate his claim, and where the evidence before the 
Board raises notice of pertinent records which may constitute 
new and material evidence sufficient to justify reopening a 
prior claim.  See White v. Derwinski, 1 Vet.App. 519, 520- 21 
(1991) and Ivey v. Derwinski, 2 Vet.App. 320, 323 (1992).  
Here, the appellant has not referenced any additional medical 
records which may be relevant to the inquiry as whether he 
incurred or aggravated his anxiety type psychoneurosis during 
service.  As such, the Board discerns no additional sources 
of relevant information which may be available concerning the 
present claim.  Accordingly, the Board is satisfied that the 
obligation imposed by section 5107(a) has been satisfied.  
See generally Wood v. Derwinski, 1 Vet.App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).

ORDER

The claim for service connection for anxiety type 
psychoneurosis is not reopened.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

